Case: 12-20284       Document: 00512357549         Page: 1     Date Filed: 08/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 29, 2013
                                     No. 12-20284
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL D. GOODSON, also known as Mike Goodson,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CR-98-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Michael D. Goodson, federal prisoner # 02492-088, was convicted in 2007
of conspiracy to commit mail and wire fraud, three counts of mail fraud, and five
counts of wire fraud, and he is serving a 293-month sentence. He now appeals
the district court’s denial of his motion for a new trial under Rule 33 of the
Federal Rules of Criminal Procedure. We review the denial of his motion for
abuse of discretion. See United States v. Turner, 674 F.3d 420, 429 (5th Cir.),
cert. denied, 133 S. Ct. 302 (2012).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20284        Document: 00512357549           Page: 2   Date Filed: 08/29/2013

                                       No. 12-20284

      A district court judge opined in an attorney admissions proceeding in 2011
that Goodson’s paid trial counsel had been unfairly prevented from practicing
before the district court in 2007. Goodson contends that this 2011 decision
constitutes newly discovered evidence warranting a new trial.
      To form the basis for a new trial, newly discovered evidence must be,
among other things, material to the guilt or innocence of the defendant except
when the newly discovered evidence is evidence of jury tampering or a Brady1
violation. United States v. Medina, 118 F.3d 371, 373 (5th Cir. 1997). The
judge’s recommendation in an admissions proceeding is not material to
Goodson’s guilt or innocence, nor is it evidence of jury tampering or a Brady
violation. Consequently, the district court did not abuse its discretion when it
denied Goodson’s Rule 33 motion for a new trial.
      AFFIRMED.




      1
          Brady v. Maryland, 373 U.S. 83, 86-87 (1963).

                                             2